DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 16/875,312 filed on May 15, 2020.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
3.	Receipt is acknowledged of the preliminary amendment filed on May 15, 2020.  Currently claims 32-49 remain in the examination.

4.	Applicant’s disclosure of related application information is acknowledged. 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 32-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8, 10, 11, and 13-20 of U.S. Patent No. 10,694,646 B2 to Jacobsson (hereinafter “646 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the following claims comparison would show.  

Instant Application

646 patent
Claim 32
A Surface Mount Technology (SMT) system, comprising:
an automatic Surface Mount Device (SMD) warehouse, the automatic SMD warehouse including an actuator;
at least one container, the at least one container including an outer shell having side walls and a base defining at least one compartment configured to accommodate an SMT-job related object, the at least one container having an outer shape allowing the at least one container to be transported by the actuator of the automatic SMD warehouse, the at least one container associated with a unique identity in the SMT system, the unique identity of the at least one container configured to be associated with an identity of the SMT-job related object; and
an SMT information database configured to store the identity of the SMT-job related object, the unique identity of the at least one container, and a storage location of the at least one container within the automatic SMD warehouse.

Claim 13
A Surface Mount Technology (SMT) system, comprising:

at least one container, the at least one container including an outer shell having side walls and a base defining at least one compartment to accommodate an SMT-job related object, a cover configured to at least partly enclose the at least one compartment, and a display unit configured to display information related to the SMT-job related object; a Surface Mount Device (SMD) warehouse;

an SMT database; and a controller, wherein the at least one container has an outer shape allowing the at least one container to be transported by an actuator of the SMD warehouse, wherein the SMT database is configured to store an identity of the SMT-job related object, an identity of the at least one container, and a storage location of the at least one container within the SMD warehouse.

Claim 33
The SMT system according to claim 32, wherein the at least one container includes a display unit configured to display information related to the SMT-job related object.
Claim 13
See claim 13 (see italicized and underlined section of the claim.
Claim 34
The SMT system according to claim 33, wherein the display unit is further configured to display SMT-job related information retrieved from the SMT information database of the SMT system.
Claim 8
The container according to claim 1, wherein the display unit is further configured to display SMT-job related information retrieved from an SMT database of the SMT system.

The SMT system according to claim 33, wherein the display unit is further configured to display information associated with the unique identity of the at least one container in the SMT system.
Claim 9
The container according to claim 1, wherein the display unit is further configured to display information associated with a unique identity of the container in the SMT system.
Claim 36
The SMT system according to claim 33, wherein the display unit is an electronic alphanumerical display that is configured to display information including at least one of
alphanumeric information, or an optically scannable code.


See claim 1

A container for use in Surface Mount Technology (SMT) system ….. wherein the display unit is an electronic alphanumerical display that is configured to display information including at least one of alphanumeric information, or an optically scannable code.
Claim 37
The SMT system according to claim 33, further comprising:
a controller configured to transmit input data to the at least one container, wherein the display unit is configured to receive the input data and display information related to the input data.

Claim 14
The SMT system according to claim 13, wherein the controller is configured to transmit input data to the at least one container, and wherein the display unit is configured to receive the input data and display information related to said input data.
Claim 38
The SMT system according to claim 37, wherein the input data is associated with a certain changeover process, replenishment work or kitting work.
Claim 18
The SMT system according to claim 14, wherein said input data are associated with a certain changeover process, replenishment work or kitting work.
Claim 39
The SMT system according to claim 37, wherein the input data includes information associated with an ongoing and/or an upcoming SMT job.
Claim 15
The SMT system according to claim 14, wherein said input data comprises information associated with an ongoing and/or an upcoming SMT job.
Claim 40
The SMT system according to claim 39, wherein the controller is configured to transmit the input data upon request by an operator.
Claim 17
The SMT system according to claim 15, wherein the controller is configured to transmit said input data upon request by an operator.
Claim 41
The SMT system according to claim 33, wherein the container further includes an input device.
Claim 10
The container according to claim 1, further comprising an input device.
Claim 42
The SMT system according to claim 41, wherein the input device is operably connected to the display unit so as to trigger a change of information displayed on the display unit.
Claim 11
The container according to claim 10, wherein said input device is operably connected to the display unit so as to 

The SMT system according to claim 32, further comprising:
a wireless communication network configured to send information between the SMT information database and at least one of the at least one container, or the automatic SMD warehouse.

Claim 16
The SMT system according to claim 13, further comprising 

a wireless communication network configured to send information between the SMT database and at least one of the container, the controller and the SMD warehouse.
Claim 44
The SMT system according to claim 32, wherein the at least one container is a plurality of stackable containers.
Claim 19
The SMT system according to claim 13, wherein the at least one container is a plurality of stackable containers.
Claim 45
The SMT system according to claim 44, wherein each stackable container of the plurality of stackable containers comprises at least one orientation pin and at least one recess, and wherein the orientation pin of a first container of the plurality of stackable containers is configured to engage with the recess of a second container of the plurality of stackable containers when stacked.
Claim 20
The SMT system according to claim 19, wherein each stackable container of the plurality of stackable containers comprises at least one orientation pin and a at least one recess, and wherein the orientation pin of a first stackable container of the plurality of stackable containers is configured to engage with the recess of a second one of the plurality of stackable containers when stacked.
Claim 46
The SMT system according to claim 32, wherein the at least one container includes an identity tag storing the unique identity of the at least one container in the SMT system.
Claim 5
The container according to claim 1, comprising an identity tag storing a unique identity of the container in the SMT system.
Claim 47
The SMT system according to claim 46, wherein the identity tag comprises a barcode or RFID tag.
Claim 7
The container according to claim 5, wherein the identity tag comprises a barcode or RFID tag.
Claim 48
The SMT system according to claim 32, wherein the at least one container includes a cover configured to at least partly enclose at least one compartment of the at least one container.
Claim 1
A container……. a cover configured to at least partly enclose the at least one compartment
Claim 49
The SMT system according to claim 48, wherein the cover is a removable lid for retaining the SMT-job related object in the at least one compartment.
Claim 4
The container according to claim 1, wherein the cover is a removable lid for retaining the SMT-job related object in the at least one compartment.



  
Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.





/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
February 10, 2021